Citation Nr: 0618321	
Decision Date: 06/22/06    Archive Date: 06/30/06	

DOCKET NO.  03-34 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) based on 
personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from July 1981 to 
October 1981, from February 1991 to July 1991, and from 
September 1991 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Wichita, Kansas, that denied entitlement to service 
connection for PTSD.  The September 2003 statement of the 
case reflected the RO was making a decision based on a de 
novo review of the entire claims file.  Evidence of record 
shows that service connection for PTSD was previously denied 
by rating decision dated in July 1999.  The current reopened 
claim was received in October 2001.  The Board is required to 
conduct an independent new and material evidence analysis in 
a claim involving a final decision.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 
1 (1995), affirmed 83 F.3d. 1380 (Fed. Cir. 1996).  
Accordingly, the issue has been restated on the title page to 
reflect this requirement.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The RO will notify the 
veteran should further action be required.  


REMAND

At the time of a personal hearing at the Wichita RO in 
November 2003, the veteran's representative asked that should 
the decision "continue to be adverse to the appellant's 
contentions then we seek an in-person hearing with the Board 
of Veterans' Appeals from Washington, D.C."

A hearing on appeal will be conducted if an appellant, a 
veteran, or his or her representative expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2005).  In view of the 
request for a Board hearing, and in order to ensure full 
compliance with due process requirements, clarification 
should be made as to whether the appellant wants a video 
conference hearing or a Travel Board hearing.  One should 
then be scheduled in accordance with her wishes.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 
(2005).  

The Board also notes that in a recent decision, Kent v. 
Nicholson, No. 04-181 (U.S) Vet. App. Mar. 31, 2006), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that VA's application to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim might be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In such cases, the Court in Kent stated 
that the Veterans Claims Assistance Act of 2000 (VCAA) 
requires the Secretary of VA to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient at the 
previous denial.  

In view of the foregoing, further development is in order and 
the case is REMANDED for the following actions:  

1.  After contacting the appellant and 
determining her wishes, she should be 
scheduled for a hearing by either video 
conference or travel board with a 
Veterans Law Judge at the RO.  
38 U.S.C.A. § 7107.  A copy of the notice 
of the scheduling of the hearing to the 
veteran should be placed in the record, 
keeping in mind the 30-day advance notice 
requirements specified at 38 C.F.R. 
§ 19.76 (2005).

2.  VA should take all necessary actions 
to comply with the VCAA notice for 
obligations in compliance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006).  

3.  When the foregoing has been 
completed, VA should readjudicate the 
claim on the basis of all the evidence on 
file.  If the benefit sought is not 
granted, the claimant should be provided 
with a supplemental statement of the case 
and be afforded an opportunity for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



